     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    )
LASHAWN JONES, ET AL,               )
Plaintiffs; and                     )
UNITED STATES OF AMERICA            )
Plaintiffs in Intervention          )
                                    )
v.                                  )                        Civil Action No. 2:12-cv-00859
                                    )                        Section I, Division 5
MARLIN N. GUSMAN, ET AL,            )                        Judge Lance M. Africk
Defendants                          )                        Magistrate Judge Michael B. North
___________________________________ )
                                    )
MARLIN N. GUSMAN,                   )
Third-Party Plaintiff               )
                                    )
v.                                  )
                                    )
THE CITY OF NEW ORLEANS,            )
Third-Party Defendant               )
____________________________________)

        THE UNITED STATES’ SUR-REPLY TO THE CITY OF NEW ORLEANS’
                            MOTION FOR STAY

        The City of New Orleans has again raised untimely, new arguments in a reply brief,

despite the Court’s repeated admonitions. See ECF Nos. 1320, 1385, 1396. The City’s new

arguments in its Reply in Support of Motion for Stay (“Reply”) should be deemed waived and, if

considered by the Court, rejected in full. First, no stay ever took effect because the City’s

Motion for Relief1 (“Rule 60(b) Motion”) was not filed pursuant to the relevant Prison Litigation

Reform Act (“PLRA”) provision, or any PLRA provision. See 18 U.S.C. § 3626(e); see ECF

Nos. 1281, 1281-1. Second, contract law and preemption principles prevent the City from

avoiding its agreed-upon obligations that the Court found necessary to address constitutional


1
 The City’s Rule 60(b) Motion is entitled the City of New Orleans’ Motion for Relief from Court Orders of January
25, 2019 (Rec. Doc. 1221) and March 18, 2019 (Rec. Doc. 1227) Regarding Phase III Jail Facility, ECF No. 1281.
     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 2 of 8




violations.

    I.        ARGUMENT

              A. Arguments Raised in the City’s Reply Have Been Waived.

         Similar to the City’s PLRA arguments during briefing on its Rule 60(b) Motion, the

City’s newly raised Reply arguments should be deemed waived. Arguments raised for the first

time in a reply brief are generally waived in the Fifth Circuit, and exceptions to this rule are

solely within the discretion of this Court. Jones v. Cain, 600 F.3d 527, 541 (5th Cir. 2010);

Medina Cty. Envtl. Action Ass’n v. Surface, Transp. Bd., 602 F.3d 687, 702-03 (5th Cir. 2010);

Alaniz v. Zamora-Quezada, 591 F.3d 761, 777 (5th Cir. 2009); United States v. Jackson, 426

F.3d 301, 304 n.2 (5th Cir. 2005).2 The City was on notice that arguments in a reply would be

waived when this Court found that the City’s PLRA arguments, raised for the first time in its

Rule 60(b) Reply, were waived. ECF Nos. 1385 at 27-30, 1396 at 4. The City was again put on

notice when this Court held that the City’s Home Rule Charter arguments, never raised during

the City’s Rule 60(b) briefing, were also waived. ECF No. 1396 at 4. Similar to the waiver of

the City’s previous arguments, this Court should use its discretion to find that the City waived its

argument under 18 U.S.C. § 3626(e) by failing to raise it in its Motion for Stay.




2
  See additional discussion on the City’s previously waived reply brief arguments, and the appropriate waiver
standard, in the United States’ Response to City of New Orleans’ Objections to Report Issued on December 7, 2020,
ECF No. 1392 at 5-7.
                                                        2
     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 3 of 8




           B. Only a PLRA Motion to Modify or Terminate Prospective Relief Results in a
              PLRA Stay.

       The City claims for the first time that, unbeknownst to the parties and this Court, an

automatic stay pursuant to 18 U.S.C. § 3626(e) was “triggered on December 26, 2020, and the

ordered Phase III construction was stayed by operation of law ending on the date the court

entered its final order ruling on the [Rule 60(b)] motion.” ECF No. 1431 at 3 (internal citations

omitted). This belated argument is incorrect. The City’s Rule 60(b) Motion was exactly that, a

motion filed pursuant to Fed. R. Civ. P. 60(b). See ECF No. 1281-1 at 1 (“The City of New

Orleans . . . submits this memorandum in support of its Motion . . . pursuant to Fed R. Civ. P. 60

. . . . ”); see also id. at 3. It was not filed pursuant to any provision of the PLRA; nowhere in the

City’s Motion or Memorandum is the PLRA even mentioned. See ECF Nos. 1281, 1281-1. The

City’s Rule 60(b) Reply, which introduced belated and waived arguments under the PLRA

prison construction provision, 18 U.S.C. § 3626(a)(1)(C), also does not indicate that its motion

was filed under any PLRA section. See ECF No. 1312. And at no time, in its briefing, or during

the two-week hearing on the City’s Rule 60(b) Motion, did the City argue that the automatic stay

provision of the PLRA had somehow been triggered by the City’s Rule 60(b) Motion. The City

cannot seek a stay based on a statute under which it did not seek substantive relief.

       A stay pursuant to the automatic stay provision of the PLRA, by its plain language, is

triggered only by a PLRA motion to modify or terminate relief, 18 U.S.C. § 3626(b). The stay

provision provides, “[a]utomatic stay. – Any motion to modify or terminate prospective relief

made under subsection (b) shall operate as a stay . . . .” 18 U.S.C. § 3626(e)(2) (emphasis

added). The City did not file a motion for relief under subsection (b) of the PLRA and did not


                                                  3
     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 4 of 8




reference subsection (b) of the PLRA in its motion. See ECF Nos. 1281, 1281-1. Therefore, the

City cannot take advantage of any automatic stay under the PLRA.

       Cases interpreting the plain language of 18 U.S.C. § 3626(e) have found that a PLRA

stay is triggered only when a motion pursuant to the PLRA has been filed. Miller v. French, 530

U.S. 327, 337 (2000) (Under § 3626(e)(2), “[t]he stay is automatic once a state defendant has

filed a § 3626(b) motion . . . .) (emphasis added); see also Carruthers v. Jenne, 209 F. Supp. 2d

1294, 1296 (S.D. Fla. 2002) (“all prospective relief will be automatically stayed until a ruling on

the motion to terminate has been entered.”). The City cannot successfully claim a stay under the

PLRA without filing a motion under the PLRA.

           C. The Court’s Current PLRA Findings Support a Rejection of any Motion to
              Terminate the City Might Seek.

       Even if the City’s Rule 60(b) Motion could be construed as a PLRA motion to terminate,

contrary to the motion’s plain language, this Court’s adopted Report and Recommendation

described in significant detail how the New Orleans jail is not in compliance with the

Constitution or the Consent Judgment’s requirements for appropriate mental health and medical

care, ECF No. 1385 at 37-43, how the Phase III facility would address this lack of compliance,

ECF No. 1385 at 38-40, and how the City’s proffered alternative was not viable. ECF No. 1385

at 60-63. The adopted Report and Recommendation, therefore, made the appropriate PLRA

need, narrowness, intrusiveness findings to overcome a PLRA motion to terminate, should the

City’s Rule 60(b) motion be construed as such a motion.




                                                 4
        Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 5 of 8




                D. The City Cannot Benefit from Unilateral Phase III Delays.

           The City argues, without citing any legal precedent, that because the City’s Home Rule

Charter purportedly requires a zoning variance for Phase III to be built, and because that variance

has not been granted, Phase III construction cannot occur. ECF No. 1431 at 13 n.55. The City’s

claim of local government deterrents to the Phase III process is untimely, has been waived, and is

unpersuasive under settled contract principles.

           The City’s Home Rule Charter argument was not raised until after this Court issued its

Report and Recommendation and deemed it waived as to the City’s Rule 60(b) Motion. ECF

No. 1396 at 4. If the Court again considers the Home Rule Charter argument as part of the

City’s stay motion, it similarly fails here.

           After the City Council approved Phase III and the City signed the Stipulated Agreement

for Appointment of Independent Jail Compliance Director, ECF No. 1082, it was the City’s

unilateral decision not to proceed with the City Planning Commission. ECF No. 1385 at 16. As

the United States has previously stated regarding the City’s contractual obligation to the Phase

III process, “[i]t is a principle of fundamental justice that if a promisor is himself the cause of the

failure of performance . . . he cannot take advantage of the failure.” ECF No. 1392 at 10 (citing

Lozano v. Metro. Transit Auth., No. H-14-1297, 2016 WL 3906295, at *8 (S.D. Tex. July 19,

2016) (quoting In re Deepwater Horizon, 786 F.3d 344, 361 (5th Cir. 2015)). Although the City

belatedly claims such approvals are necessary, it never sought approvals by the City Planning

Commission while moving forward with Phase III from 2019-2020, including filing status

updates with this Court reporting such progress.3 The Court and the parties relied on the City’s


3
    A sampling of the City’s statements in its status reports were detailed in this Court’s adopted Report and
                                                             5
     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 6 of 8




conduct in proceeding with Phase III without any additional local processes.

             E.   Preemption Ensures Federal Orders Enforcing the Constitution Prevail.

        Moreover, the City, through its own internal legislative processes, cannot invalidate a

federal court order to enforce prisoners’ constitutional rights. The U.S. Constitution and the laws

of the United States are supreme over state and municipal laws. U.S. Const. art. VI, cl. 2. In

particular, state and local entities are bound to the holdings of federal courts where

determinations of constitutional and federal rights are at issue. See Cooper v. Aaron, 358 U.S. 1,

4, 18 (1958) (local hostility, defiance, and a lack of political will could not invalidate a federal

court order); see also Bush v. Orleans Par. Sch. Bd., 190 F. Supp. 861, 863-66 (E.D. La. 1960)

(same). Preemption applies when “state action directly conflicts with the force or purpose of

federal law.” Cardinal Towing & Auto Repair, Inc. v. City of Bedford, Tex., 180 F.3d 686, 690

(5th Cir. 1999). And “[p]reemption of municipal ordinances is governed under the same

standards as would apply to a state law.” Id. Thus, to the extent the City contends that its Home

Rule Charter prohibits it from complying with the Court’s orders, federal preemption principles

overcome that prohibition.

        Nor can the City use its failure to complete any local processes to avoid its agreement and

the Court’s implementing orders given this Court’s finding that Phase III is necessary to correct

constitutional and Consent Judgement deficiencies in the treatment of prisoner populations at the

New Orleans jail, ECF. Nos. 1385 at 37-43, 1396 at 4. See Missouri v. Jenkins, 495 U.S. 33, 57–

58 (1990) (“Even though a particular remedy may not be required in every case to vindicate



Recommendation. See, e.g., ECF No. 1385 at 21 (“Significant progress continues to occur in moving both projects
forward.”).
                                                       6
     Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 7 of 8




constitutional guarantees, where (as here) it has been found that a particular remedy is required,

the State cannot hinder the process by preventing a local government from implementing that

remedy.”); Washington v. Wash. State Com. Passenger Fishing Vessel Ass’n, 443 U.S. 658, 695

(1979), modified sub nom. Washington v. United States, 444 U.S. 816 (1979) (“State-law

prohibition against compliance with the District Court’s decree cannot survive the command of

the Supremacy Clause of the United States Constitution.”). In sum, the City’s claim of local

government deterrents to the Phase III process is untimely, has been waived, and is unpersuasive

under contract and preemption principles.

   II.      CONCLUSION

         For the foregoing reasons, and for the reasons discussed in the United States’ Response,

ECF No. 1425, the Court should deny the City’s Motion for Stay.




                                                 7
    Case 2:12-cv-00859-LMA-MBN Document 1436 Filed 04/21/21 Page 8 of 8




        FOR THE UNITED STATES:

        DUANE A. EVANS                         PAMELA S. KARLAN
        U.S. Attorney                          Principal Deputy Assistant Attorney
                                               General
        Eastern District of Louisiana          Civil Rights Division

                                               STEVEN H. ROSENBAUM
                                               Chief
                                               Special Litigation Section

        /s/Theodore Carter III                 /s/ George Eppsteiner
        THEODORE CARTER III,                   LAURA L. COWALL,
        (IL 6188964)                           (DC 481379)
        Assistant United States Attorney       Deputy Chief (T.A.)
        U.S. Attorney’s Office                 GEORGE EPPSTEINER (NC 42812)
        Eastern District of Louisiana          Special Litigation Section
        650 Poydras Street, Suite 1600         Civil Rights Division
        New Orleans, LA 70130                  U.S. Department of Justice
                                               950 Pennsylvania Avenue, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 305-4044
                                               george.eppsteiner@usdoj.gov




Date: April 21, 2021




                                           8
